The Honorable Louis McJunkin State Representative Post Office Box 223 Springdale, AR 72764
Dear Representative McJunkin:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. 25-19-101 et seq.  You have asked the following specific questions in this regard:
  1. Are the Metro Chiefs, Inc. meetings subject to FOI since this is a non-profit corporation dealing with funds which have previously been through public hearings? 2. Are the Regional Hazardous Materials Response Team meetings subject to FOI?
It is my opinion that the answer to both of these questions is "yes."
The information attached to your request indicates that the non-profit group identified as "Metro Chiefs, Inc." is the administrative body for a two-county team which is funded through a per capita assessment paid by each community and county.  The funds are deposited with and administered by the Washington County Treasurer.
Section 25-19-103(2) defines "public meetings" as:
   (2)  "Public meetings" means the meetings of any bureau, commission, or agency of the state, or any political subdivision of the state, including municipalities and counties, boards of education, and all other boards, bureaus, commissions, or organizations in the State of Arkansas, except grand juries, supported wholly or in part by public funds or expending public funds.
Since the organizations in question are supported through an assessment paid by governmental entities and the funds are administered by a public officer, I believe that the groups meet the criteria above as organizations that are "supported wholly or in part by public funds, or expending public funds."
Based on the above, it is my opinion that the meetings of the Metro Chiefs, Inc., and the Regional Hazardous Materials Response Team are subject to the open meeting provisions of the FOIA.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.